Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is in response to the application filed on 31 March 2022.
Claims 1-20 are presently pending for examination.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/03/2022 has being considered by the examiner.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 12 of U.S. Patent No.11329882. Although the claims at issue are not identical, they are not patentably distinct from each other because are directed to multi-cluster configuration controller for software defined networks that specify configuration operation within different cluster among the plurality of clusters. The instant claims are simply broader version of the patented claims as such it would have been obvious to draft the instant claims in order to seek broader scope protection of the patented claims. 

Below is example of comparison between the independent claims of the both sets of claims.
            
     Instant Application 17/657529 
Patent No. 11329882
1. A method comprising: authenticating, by a computing system, a user to manage a plurality of configurable endpoints across a plurality of clusters; receiving, by the computing system, a plurality of requests, each specifying a configuration operation within a different cluster within the plurality of clusters; identifying, for each request of the requests, a configuration cluster from among the plurality of clusters; identifying, for each request of the requests, a configuration endpoint of the plurality of configuration endpoints within the identified configuration cluster for the request; communicating with each of the identified endpoints, by the computing system and for each request, to perform the corresponding configuration operation; and updating a data store, by the computing system and for each configuration operation, to include information about the configuration operation.

8. A computing system comprising processing circuitry and a storage device, wherein the processing circuitry has access to the storage device and is configured to: communicate with a plurality of computing clusters, including a first cluster comprising a first SDN controller and a first configurable endpoint, and a second cluster comprising a second SDN controller and a second configurable endpoint; receive a first request specifying a first configuration operation; determine that the first configuration operation is to be performed on the first configurable endpoint within the first cluster; communicate with the first configurable endpoint within the first cluster to perform the first configuration operation, wherein communicating with the first endpoint includes accessing a first set of authentication credentials for the first configuration endpoint; receive a second request specifying a second configuration operation; determine that the second configuration operation is to be performed on the second configurable endpoint within the second cluster; communicate with the second configurable endpoint within the second cluster to perform the second configuration operation, wherein communicating with the second endpoint includes accessing a second set of authentication credentials for the second configuration endpoint; and update a data store to include information about the first configuration operation and the second configuration operation.

15. A non-transitory computer-readable medium comprising instructions that, when executed, cause processing circuitry of a computing system to: communicate with a plurality of computing clusters, including a first cluster comprising a first SDN controller and a first configurable endpoint, and a second cluster comprising a second SDN controller and a second configurable endpoint; receive a first request specifying a first configuration operation; determine that the first configuration operation is to be performed on the first configurable endpoint within the first cluster; communicate with the first configurable endpoint within the first cluster to perform the first configuration operation, wherein communicating with the first endpoint includes accessing a first set of authentication credentials for the first configuration endpoint; receive a second request specifying a second configuration operation; determine that the second configuration operation is to be performed on the second configurable endpoint within the second cluster; communicate with the second configurable endpoint within the second cluster to perform the second configuration operation, wherein communicating with the second endpoint includes accessing a second set of authentication credentials for the second configuration endpoint; and update a data store to include information about the first configuration operation and the second configuration operation.

1. A method comprising: authenticating, by a computing system, a user to manage a plurality of configurable endpoints within each of a plurality of clusters by outputting a user interface to a computing device and authenticating the computing device based on input received from the computing device after outputting the user interface; receiving, by the computing system, a first request and a second request, wherein the computing system is capable of communicating with each of the plurality of clusters; identifying, by the computing system and based on the first request, a first cluster associated with the first request; identifying, by the computing system and based on the first request, a first endpoint associated with the first request, wherein the first endpoint is within the first cluster; identifying, by the computing system and based on the second request, a second cluster associated with the second request; identifying, by the computing system and based on the second request, a second endpoint associated with the second request, wherein the second endpoint is within the second cluster; communicating, by the computing system, with the first endpoint to perform a first configuration operation specified by the first request, wherein communicating with the first endpoint to perform the first configuration operation includes accessing a first set of authentication credentials associated with the first endpoint; communicating, by the computing system, with the second endpoint to perform a second configuration operation specified by the second request, wherein communicating with the second endpoint to perform the second configuration operation includes accessing a second set of authentication credentials associated with the second endpoint; and updating, by the computing system, a data store to include information about the first configuration operation and the second configuration operation.


10. A non-transitory computer-readable medium comprising instructions for causing processing circuitry to perform operations comprising: authenticating a user to manage at least one of the plurality configurable endpoints within each of the plurality of clusters by outputting a user interface to a computing device and authenticating the computing device based on input received from the computing device after outputting the user interface; receiving a plurality of requests, each specifying a configuration operation, identifying, for each of the requests, a configuration cluster from among the plurality of clusters, identifying, for each of the requests, a configuration endpoint of the respective SDN controller within the configuration cluster, performing, for each of the requests, the specified configuration operation by communicating with the identified configuration endpoint within the identified configuration cluster so that performing the configurations operations associated with the plurality of requests includes performing configuration operations across each of the plurality of clusters, wherein performing the specified configuration operation includes accessing, based on input received from the computing device after outputting the user interface derived from the authentication input, authentication credentials for the configuration endpoint; and updating, for each of the requests, a storage system to include information about performing the specified configuration operation.

12. A system comprising: a plurality of software-defined networking (SDN) computing clusters, each of the plurality of clusters comprising a different SDN network having a respective SDN network controller operable to configure an overlay network within the SDN network for communication between applications executing within the SDN network, each of the SDN controllers including a plurality of configurable endpoints that each provide a different service of the respective SDN controller; and a controller comprising: a storage system; and processing circuitry having access to the storage system and capable of communicating with each of the plurality of configurable endpoints of each of the SDN controllers, wherein the processing circuitry is configured to: authenticate a user to manage at least one of the plurality of configurable endpoints within each of the plurality of clusters by outputting a user interface to a computing device and authenticating the computing device based on input received from the computing device after outputting the user interface, receive a plurality of requests, each specifying a configuration operation, identify, for each of the requests, a configuration cluster from among the plurality of clusters, identify, for each of the requests, a configuration endpoint of the respective SDN controller within the configuration cluster, perform, for each of the requests, the specified configuration operation by communicating with the identified configuration endpoint within the identified configuration cluster so that performing the configurations operations associated with the plurality of requests includes performing configuration operations across each of the plurality of clusters, and wherein to perform the specified configuration operation, the processing circuitry is further configured to access, based on input received from the computing device after outputting the user interface derived from the authentication input, authentication credentials for the configuration endpoint, and update, for each of the requests, the storage system to include information about performing the specified configuration operation.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., U. S. Patent Publication No. 2019/0104061 in view of Franklin et al., U. S. Patent Publication No. 2011/0023104.
Regarding claim 1, Zhang discloses a method comprising: receiving, by the computing system, a plurality of requests, each specifying a configuration operation within a different cluster within the plurality of clusters (see Zhang, ¶ [0038]; network request are received); and updating a data store, by the computing system and for each configuration operation, to include information about the configuration operation (see Zhang, ¶ [0005], [0026] and [0034]; updated data is recorded).
Although Zhang discloses the invention substantially as claimed, it does not explicitly disclose authenticating, by a computing system, a user to manage a plurality of configurable endpoints across a plurality of clusters; identifying, for each request of the requests, a configuration cluster from among the plurality of clusters; identifying, for each request of the requests, a configuration endpoint of the plurality of configuration endpoints within the identified configuration cluster for the request; communicating with each of the identified endpoints, by the computing system and for each request, to perform the corresponding configuration operation.
Franklin teaches authenticating, by a computing system, a user to manage a plurality of configurable endpoints across a plurality of clusters (see Franklin, ¶ [0026]); identifying, for each request of the requests, a configuration cluster from among the plurality of clusters; identifying, for each request of the requests, a configuration endpoint of the plurality of configuration endpoints within the identified configuration cluster for the request; communicating with each of the identified endpoints, by the computing system and for each request, to perform the corresponding configuration operation (see Franklin, ¶ [0027]-[0028], [0035] and [0040]; service requests are identified from the identification information and routed to the corresponding node of the cluster for providing the specified service requested). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Franklin with that of Zhang in order to efficiently identify and route the request to the appropriate node in each of the different clusters.

Regarding claim 2, Zhang-Franklin teaches further comprising: receiving, by the computing system, an additional request; and responsive to receiving the additional request, instantiating, by the computing system, a new cluster to add to the plurality of clusters (see Zhang, ¶ [0062] and Franklin, ¶ [0026]).

Regarding claim 3, Zhang-Franklin teaches wherein instantiating the new cluster includes: instantiating a plurality of new endpoints within the new cluster (see Zhang, ¶ [0006], [0023] and Franklin, ¶ [0024]).

Regarding claim 4, Zhang-Franklin teaches further comprising: receiving, by the computing system, a new request specifying a new configuration operation; identifying, by the computing system, the new configuration cluster as being associated with the new request; identifying, by the computing system, an endpoint from among the plurality of new endpoints within the new cluster; communicating, by the computing system, with the new cluster to perform the new configuration operation at the identified endpoint from among the plurality of new endpoints; and updating the data store, by the computing system, to include information about the new configuration operation (see Zhang, ¶ [0023], Franklin, ¶ [0027]-[0028]).

Regarding claim 5, Zhang-Franklin teaches wherein authenticating the user includes: outputting a user interface to a computing device; and authenticating the computing device based on input received from the computing device after outputting the user interface (see Franklin, ¶ [0026]).

Regarding claim 6, Zhang-Franklin teaches wherein authenticating the computing device includes: authenticating the computing device to manage at least one of the plurality configurable endpoints within the plurality of clusters (see Franklin, ¶ [0026] and [0036]).

Regarding claim 7, Zhang-Franklin teaches wherein the data store includes a cache, and wherein identifying the configuration endpoint includes: parsing a prefix from the request; and using the prefix to access information within the cache (see Zhang, ¶ [0034] and Franklin, ¶ [0025]).

Regarding claim 8, Zhang discloses a computing system comprising processing circuitry and a storage device, wherein the processing circuitry has access to the storage device and is configured to: communicate with a plurality of computing clusters, including a first cluster comprising a first SDN controller and a first configurable endpoint, and a second cluster comprising a second SDN controller and a second configurable endpoint (see Zhang, ¶ [0055] and [0058]; communication among components of the SDN is realized); receive a first request specifying a first configuration operation (see Zhang, ¶ [0027]; requests are received); receive a second request specifying a second configuration operation (see Zhang, ¶ [0038] and [0062]; more requests are received); and update a data store to include information about the first configuration operation and the second configuration operation (see Zhang, ¶ [0005], [0026] and [0034]; upon processing requests, the data store is updated to reflect).
Although Zhang discloses the invention substantially as claimed, it does not explicitly disclose determine that the first configuration operation is to be performed on the first configurable endpoint within the first cluster; communicate with the first configurable endpoint within the first cluster to perform the first configuration operation, wherein communicating with the first endpoint includes accessing a first set of authentication credentials for the first configuration endpoint; determine that the second configuration operation is to be performed on the second configurable endpoint within the second cluster; communicate with the second configurable endpoint within the second cluster to perform the second configuration operation, wherein communicating with the second endpoint includes accessing a second set of authentication credentials for the second configuration endpoint.
Franklin teaches determine that the first configuration operation is to be performed on the first configurable endpoint within the first cluster; communicate with the first configurable endpoint within the first cluster to perform the first configuration operation, wherein communicating with the first endpoint includes accessing a first set of authentication credentials for the first configuration endpoint; determine that the second configuration operation is to be performed on the second configurable endpoint within the second cluster; communicate with the second configurable endpoint within the second cluster to perform the second configuration operation, wherein communicating with the second endpoint includes accessing a second set of authentication credentials for the second configuration endpoint (see Franklin, ¶ [0026], [0029], [0033] and [0037]; configuration operation are determined, authenticated and communicated with the appropriate cluster handlers).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Franklin with that of Zhang in order to efficiently determine the appropriate node cluster for performing configuration operation while authenticate the communications.

Regarding claim 9, Zhang-Franklin teaches wherein the processing circuitry is further configured to: receive a third request specifying a third configuration operation; and responsive to receiving the third request, instantiating, by the computing system, a third cluster to add to the plurality of clusters (see Zhang, ¶ [0062] and Franklin, ¶ [0026]).

Regarding claim 10, Zhang-Franklin teaches wherein to instantiate the third cluster, the processing circuitry is further configured to: instantiate a plurality of new endpoints within the third cluster, including a third configurable endpoint within the third cluster (see Zhang, ¶ [0006], [0023] and Franklin, ¶ [0024]).

Regarding claim 11, Zhang-Franklin teaches wherein the processing circuitry is further configured to: receive a fourth request specifying a fourth configuration operation; determine that the fourth configuration operation is to be performed on the third configurable endpoint within the third cluster; communicate with the third cluster to perform the fourth configuration operation on the third configurable endpoint within the third cluster; and update the data store to include information about the fourth configuration operation (see Zhang, ¶ [0023], Franklin, ¶ [0027]-[0028]).

Regarding claim 12, Zhang-Franklin teaches wherein to communicate with the third cluster, the processing circuitry is further configured to: access a third set of authentication credentials for the third cluster (see Zhang, ¶ [0023] and Franklin, ¶ [0026] and [0036]).

Regarding claim 13, Zhang-Franklin teaches wherein the first cluster includes a plurality of configurable endpoints, including the first configurable endpoint and a third configurable endpoint, and wherein the processing circuitry is further configured to: receive a third request specifying a third configuration operation; determine that the third configuration operation is associated with the third configurable endpoint within the first cluster; communicate with the third configurable endpoint within the first cluster to perform the third configuration operation, wherein communicating with the third configurable endpoint includes accessing the first set of authentication credentials; and update the data store to include information about the third configuration operation (see Zhang, ¶ [0023], Franklin, ¶ [0027]-[0028]).

Regarding claim 14, Zhang-Franklin teaches wherein accessing the first set of authentication credentials includes: outputting a user interface to a computing device; and authenticating the computing device based on input received from the computing device after outputting the user interface (see Franklin, ¶ [0026]).

Regarding claim 15, Zhang discloses a non-transitory computer-readable medium comprising instructions that, when executed, cause processing circuitry of a computing system to: communicate with a plurality of computing clusters, including a first cluster comprising a first SDN controller and a first configurable endpoint, and a second cluster comprising a second SDN controller and a second configurable endpoint (see Zhang, ¶ [0055] and [0058]; communication among components of the SDN is realized); receive a first request specifying a first configuration operation (see Zhang, ¶ [0027]; requests are received); receive a second request specifying a second configuration operation (see Zhang, ¶ [0038] and [0062]; more requests are received); and update a data store to include information about the first configuration operation and the second configuration operation (see Zhang, ¶ [0005], [0026] and [0034]; upon processing requests, the data store is updated to reflect).
Although Zhang discloses the invention substantially as claimed, it does not explicitly disclose determine that the first configuration operation is to be performed on the first configurable endpoint within the first cluster; communicate with the first configurable endpoint within the first cluster to perform the first configuration operation, wherein communicating with the first endpoint includes accessing a first set of authentication credentials for the first configuration endpoint; determine that the second configuration operation is to be performed on the second configurable endpoint within the second cluster; communicate with the second configurable endpoint within the second cluster to perform the second configuration operation, wherein communicating with the second endpoint includes accessing a second set of authentication credentials for the second configuration endpoint.
Franklin teaches determine that the first configuration operation is to be performed on the first configurable endpoint within the first cluster; communicate with the first configurable endpoint within the first cluster to perform the first configuration operation, wherein communicating with the first endpoint includes accessing a first set of authentication credentials for the first configuration endpoint; determine that the second configuration operation is to be performed on the second configurable endpoint within the second cluster; communicate with the second configurable endpoint within the second cluster to perform the second configuration operation, wherein communicating with the second endpoint includes accessing a second set of authentication credentials for the second configuration endpoint (see Franklin, ¶ [0026], [0029], [0033] and [0037]; configuration operation are determined, authenticated and communicated with the appropriate cluster handlers).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Franklin with that of Zhang in order to efficiently determine the appropriate node cluster for performing configuration operation while authenticate the communications.

Regarding claim 16, Zhang-Franklin teaches further comprising instructions that configure the processing circuitry to: receive a third request specifying a third configuration operation; responsive to receiving the third request, instantiating, by the computing system, a third cluster to add to the plurality of clusters (see Zhang, ¶ [0062] and Franklin, ¶ [0026]).

Regarding claim 17, Zhang-Franklin teaches wherein the instructions that instantiate the third cluster further include instructions that configure the processing circuitry to: instantiate a plurality of new endpoints within the third cluster, including a third configurable endpoint within the third cluster (see Zhang, ¶ [0006], [0023] and Franklin, ¶ [0024]).

Regarding claim 18, Zhang-Franklin teaches further comprising instructions that configure the processing circuitry to: receive a fourth request specifying a fourth configuration operation; determine that the fourth configuration operation is to be performed on the third configurable endpoint within the third cluster; communicate with the third cluster to perform the fourth configuration operation on the third configurable endpoint within the third cluster; and update the data store to include information about the fourth configuration operation (see Zhang, ¶ [0023], Franklin, ¶ [0027]-[0028]).

Regarding claim 19, Zhang-Franklin teaches wherein the instructions that communicate with the third cluster further include instructions that configure the processing circuitry to: access a third set of authentication credentials for the third cluster (see Zhang, ¶ [0023] and Franklin, ¶ [0026] and [0036]).

Regarding claim 20, Zhang-Franklin teaches wherein the first cluster includes a plurality of configurable endpoints, including the first configurable endpoint and a third configurable endpoint, and wherein the computer-readable medium further comprises instructions that configure the processing circuitry to: receive a third request specifying a third configuration operation; determine that the third configuration operation is associated with the third configurable endpoint within the first cluster; communicate with the third configurable endpoint within the first cluster to perform the third configuration operation, wherein communicating with the third configurable endpoint includes accessing the first set of authentication credentials; update the data store to include information about the third configuration operation (see Zhang, ¶ [0023], Franklin, ¶ [0027]-[0028]).

Prior Art of Record
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
1. 2018/0307522: Directed to a software-defined data center, and a deployment method for a service cluster are described therein. An SDN controller manages a cluster by using a shared IP address. The SDN controller obtains an online virtual machine event that is sent by an edge switch accessed by a new online virtual machine; obtains a MAC address of the new online virtual machine, and identifies the new online virtual machine; then identifies whether an IP address of the new online virtual machine is a shared IP address; and if the IP address of the new online virtual machine is the shared IP address, deploys the new online virtual machine to a service cluster corresponding to the shared IP address. The SDN controller automatically completes creation, capacity expansion of the service cluster, so that no manual intervention from a tenant is required, and tenant experience is good.
2. 2019/0238634: Relates to clusters of nodes. In an example, a method includes computing a score for a first node in a distributed storage system comprising a plurality of nodes. The score is a function of at least one of: a location of the first node, a health status of the first node, and a resource utilization of the first node. A rank of the first node among the plurality of nodes is then determined based on the score and on a plurality of scores associated with the plurality of nodes. An instruction is sent to the first node to instantiate a manager process for managing the distributed storage system on the first node when the rank of the first node is at least equal to a predefined rank.
3. 2018/0367521: Directed to a method of managing a node in a cluster of nodes in an SDN network. The method comprising receiving from the node a request to join the cluster and a list of references authenticating the node. The references are verified and if the referenced passed the verification the node is allowed to join the cluster. Then a trust level of the node is calculated based on the number of verified references, wherein a role of the node in the cluster depends on the trust level of said node.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed Ibrahim/
Primary Examiner, Art Unit 2444